                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD SEPULVEDA,                                 Case No. 18-cv-04882-HSG
                                   8                    Plaintiff,                          ORDER DIRECTING PARTIES TO
                                                                                            COMPLETE CONSENT OR
                                   9             v.                                         DECLINATION TO PROCEED
                                                                                            BEFORE A MAGISTRATE JUDGE
                                  10     AZIMI SHAHRAM, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed Plaintiff’s consent to proceed before a magistrate judge, Dkt. No.

                                  14   4, and Defendants’ statement in the joint case management statement that they consent to proceed

                                  15   before a magistrate judge, Dkt. No. 9 at 5–6. However, because Defendants have not yet appeared

                                  16   in the case or filed a signed consent, the Court cannot immediately refer this case to a magistrate

                                  17   judge. The Court therefore DIRECTS Defendants to file a consent or declination to proceed

                                  18   before a magistrate judge, consistent with the representation in the case management statement.

                                  19          The Court DIRECTS Plaintiff’s counsel to share this Order with Defendants’ counsel who

                                  20   made the above-noted representations in the Joint Case Management Statement on or before

                                  21   November 7, 2018. If no consent is filed by Tuesday, November 13, the Court will set a case

                                  22   management conference to discuss the plan for the case.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 11/7/2018

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
